ORDER

PER CURIAM.
Appellant, Maurice P. Liberman (“Pierce”), appeals from the judgment of the Circuit Court of the City of St. Louis finding Pierce liable to respondent, Doris Gordon Liberman (“Doris”), for conversion, and finding Doris not liable to Pierce for subrogation and unjust enrichment. This case arose as an interpleader action filed by plaintiff, NationsBank (“NB”) against Pierce and Doris, asking the trial court for instructions about certain shares that NB held as collateral. Doris asserted a cross-claim against Pierce for conversion, and Pierce asserted cross-claims against Doris for subrogation and unjust enrichment. NB was granted summary judgment. The trial court found for Doris against Pierce on all three issues and awarded Doris $114,250 plus interest. We affirm.1
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. Doris’ motion to strike portions of the legal file is hereby denied.